On February 22,1990, the Defendant was sentenced to Count I, twenty (20) years with ten (10) years suspended with conditions for Sexual Assault. The defendant is not to be released from Montana State Prison until he has completed the sexual offender treatment program. Count H, thirty-five (35) years with ten (10) years suspended with conditions for Sexual Intercourse without Consent. Counts I and II shall be served consecutively to each other.
On August 20,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*39DATED this 20th day of August, 1992.
The Defendant was present and was represented by Michael Donahoe, Attorney from Helena. The state was represented by Steve Cameron, Legal Intern from Cascade County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, there was a split decision by the Sentence Review Board. It was decided that the sentence shall remain the same as originally imposed by Judge McCarvel, however, the sentences shall be served concurrently instead of consecutively.
It is the unanimous decision of the Sentence Review Board that a condition shall be added to the defendant’s sentence. At no time shall the defendant have unsupervised contact with any person under eighteen (18) years of age. All other portions of the sentence shall remain the same as originally imposed.
The reasons for the decision are: because both Counts I and II arise out of the same incident and (2) to bring the sentence more in line with other sentences imposed for crimes of a similar nature.
Hon. Ed McLean, Chairman and Hon. G. Todd Baugh, Judges.